Citation Nr: 0302255	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  95-36 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the lumbosacral spine.

2.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the cervical spine.

3.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disorder.


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1982 to 
August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, in which the RO denied the veteran's claims 
for increased evaluations for a left knee disorder and 
traumatic degenerative changes of the lumbosacral and 
cervical spine.  The veteran filed a timely notice of 
disagreement and substantive appeal.  A statement of the case 
(SOC) was issued in August 1995.

In January 1996 the RO issued a rating decision and 
supplemental SOC (SSOC) which continued the 10 percent 
evaluations for a left knee disorder and traumatic 
degenerative changes of the lumbosacral and cervical spine.  
In January 1997 the RO issued a rating decision which 
continued the 10 percent evaluation for a left knee disorder, 
and assigned separate 10 percent evaluations for degenerative 
joint disease of the lumbosacral spine and degenerative joint 
disease for the cervical spine.  The veteran continued his 
appeal as to these issues.

In January 1999 the RO issued an SSOC which continued the 
evaluations of 10 percent for a left knee disorder, 
degenerative joint disease of the lumbosacral spine, and 
traumatic degenerative changes of the cervical spine.

In April 1999 this matter came before the Board, at which 
time it was remanded for additional development.

Jurisdiction of the veteran's file was subsequently 
transferred to the RO in North Little Rock, Arkansas.


REMAND

The veteran is seeking increased disability evaluations for 
his service-connected disabilities of a left knee disorder, 
degenerative joint disease of the lumbosacral spine, and 
traumatic arthritis of the cervical spine.  He essentially 
contends that his disabilities are more severe than is 
contemplated by the 10 percent evaluations currently 
assigned.

As noted above, the Board remanded the veteran's claims in 
April 1999.  In that remand, the Board instructed the RO to 
contact the veteran and obtain the names and addresses of all 
medical care providers who had treated him for a left knee 
disorder, degenerative joint disease of the lumbosacral 
spine, and traumatic arthritis of the cervical spine.  The 
Board indicated that the RO should then obtain copies of all 
records from the identified treatment sources, which had not 
already been obtained and associated with the claims folder.  
The Board further instructed that the veteran should then be 
scheduled for a VA medical examination.  The Board also 
directed the RO to "again consider the veteran's claims, 
with particular consideration of the provisions of 38 C.F.R. 
§ 4.40."  Finally the RO was directed to furnish the veteran 
with an SSOC concerning all the evidence added to the record 
since the last SSOC, including the provision of 38 C.F.R. 
§ 4.40, if the action taken on remand remained adverse to the 
veteran.  

The record reflects that the RO subsequently provided the 
veteran with the requested VA examination, and that all 
available treatment records were obtained.  The RO's 
determination remained adverse to the veteran.  However, an 
SSOC was not furnished to the veteran by the RO.  

Therefore an additional remand is necessary, in order that 
the RO can furnish the veteran with an SSOC concerning all 
the evidence added to the record since the last SSOC, 
including the provision of 38 C.F.R. § 4.40, and the ensuing 
adjudicative action taken by the RO.

The Board finds that a remand of this case is necessary in 
order to fully comply with the mandate of the Court set forth 
in Stegall v. West, 11 Vet. App. 268 (1998).  The RO is 
advised that, where the remand orders of the Board are not 
complied with, the Court has emphasized that the Board 
commits error as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  Id.

Accordingly, this case is remanded for the following action:

The RO should furnish the veteran an SSOC 
concerning all evidence added to the 
record since the last SSOC in January 
1999, and should include therein the 
provisions, and any appropriate 
discussion, of 38 C.F.R. § 4.40, 4.45, 
and 4.59.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order, and does not 
constitute a final decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2002).



